               Case 3:19-cv-02685-SK Document 15 Filed 12/11/19 Page 1 of 2




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney for Plaintiff

 6
 7                                     UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                        SAN FRANCISCO DIVISION

10
     CHRISTINA DAVIS                                         Case No.: 3:19-cv-02685-SK
11
                          Plaintiff,
12                                                           NOTICE OF VOLUNTARY DISMISSAL
     v.
13   ELEMENT SERVICES, LLC, et. al.
14                       Defendants.
15
16          Plaintiff CHRISTINA DAVIS, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i),
17   hereby voluntarily dismisses all Defendants and this entire action, without prejudice, with each side
18
     bearing its own costs and attorney’s fees.
19
20
     Dated: December 11, 2019
21
22
23
                                                  Respectfully submitted,
24
25
                                                  By: /s/ Mark L. Javitch      .
26                                                Mark L. Javitch (SBN 323729)
                                                  Javitch Law Office
27
                                                         1
28                                                                                             3:19-cv-02685-SK
     Case 3:19-cv-02685-SK Document 15 Filed 12/11/19 Page 2 of 2




 1                              480 S. Ellsworth Ave.
                                San Mateo, CA 94401
 2                              Telephone: 650-781-8000
                                Facsimile: 650-648-0705
 3                              mark@javitchlawoffice.com
 4
                                Attorney for Plaintiff
 5                              CHRISTINA DAVIS

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                       2
28                                                                  3:19-cv-02685-SK
